Exhibit 10.21
Execution Copy
AMENDMENT TO SERVICE AGREEMENT
     This Amendment to Service Agreement (this “Amendment”) is made and entered
into as of this 18th day of October, 2007 between First Data Merchant Services
Corporation (“FDMS”) and iPayment, Inc. (“Customer”).
RECITALS
     A. Customer and FDMS have previously entered into the Service Agreement
dated as of December 27, 2004, as previously amended (the “Service Agreement”).
     B. Customer and FDMS now desire to amend the Service Agreement as set forth
herein.
AGREEMENT
FDMS and Customer hereby agree as follows:
     1. The terms of this Amendment are effective as of September 1, 2007.
     2. Section I.a. of Exhibit B to the Service Agreement is hereby amended and
restated as follows:

“a.   Customer shall be responsible for and billed directly for any MasterCard,
VISA or other Transaction Card dues, fees and assessments. Effective as of
September 1, 2007, FDMS will invoice Customer for VISA assessment fees in each
calendar month based upon actual transaction volume for such calendar month.
Customer shall reimburse FDMS for base access fees incurred by FDMS on behalf of
Customer.”

     3. Section II of Exhibit B to the Service Agreement is hereby amended by
the addition of the following:
“FDMS shall invoice and Customer shall pay for TrustKeeper service fees on a
pass-through basis.”
     4. Customer acknowledges and affirms Section 4.3 of the Service Agreement,
and agrees that Section II of Exhibit B to the Service Agreement is hereby
amended by the addition of the following Section V.:

“V.   Additional Services. If FDMS commences to offer any new service or product
generally to its customers and Customer elects to use any such service or
product, or if Customer elects to use services or products which Customer had
not previously elected to use, then FDMS shall provide such service or product
and Customer shall pay for such service or product at FDMS’ then-current fees
and charges or such other price as FDMS and Customer may mutually agree.”

 



--------------------------------------------------------------------------------



 



     5. Capitalized terms used but not otherwise defined in this Amendment will
have the meanings set forth in the Service Agreement. This Amendment constitutes
the entire agreement between the parties regarding the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings. In the
event of a conflict between this Amendment and the Service Agreement as it
relates to the subject matter hereof, the terms of this Amendment shall control.
Otherwise, all terms and conditions of the Service Agreement shall likewise
apply to this Amendment.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

                      FIRST DATA MERCHANT SERVICES CORPORATION       iPAYMENT,
INC.    
 
                   
By:
Name:
  /s/ Rick Learch
 
Rick Learch       By:
Name:   /s/ Greg Daily
 
Greg Daily    
Title:
  SVP       Title:   CEO    

 